Exhibit 10.3

 

OFFICEMAX INCORPORATED

Nonstatutory Stock Option Award Agreement

 

This Nonstatutory Stock Option Award (the “Award”), is granted as of April 18,
2005 (the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to Sam Duncan
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan (the “Plan”) and the following terms:

 

1.                                       The Award is subject to all the terms
and conditions of the Plan.  All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       You are awarded a nonstatutory stock
option to purchase up to 180,000 shares of Stock at a price of $32.66 per share
(the “Grant Price”).

 

3.                                       The Option shall become exercisable as
follows:

 

a.                                       On each of the first five anniversaries
of the Award Date, the Option shall become exercisable with respect to 20% of
the shares of Stock subject to the Option.

 

b.                                      If at any time prior to the fifth
anniversary of the Award Date:  (i) you are involuntarily terminated not for
Cause, as such term is defined in the Employment Agreement between you and
OfficeMax dated April 14, 2005 (the “Employment Agreement”), as determined by
OfficeMax (or any successor), (ii) you terminate employment as a result of death
or Disability, as such term is defined in the Employment Agreement, or (iii) you
voluntarily terminate employment for Good Reason, as such term is defined in the
Employment Agreement, then a pro rata portion of the unvested shares of Stock
subject to the Option, calculated as follows, shall become exercisable.

 

•                  If termination occurs before the first anniversary of the
Award Date, you will receive:

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
12 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
24 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
36 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
48 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
60 months.

 

•                  If termination occurs on or after the first anniversary of
the Award Date but before the second anniversary of the Award Date, you will
receive:

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
24 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
36 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
48 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
60 months.

 

•                  If termination occurs on or after the second anniversary of
the Award Date but before the third anniversary of the Award Date, you will
receive:

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
36 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
48 months, plus

 

--------------------------------------------------------------------------------


 

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
60 months.

 

•                  If termination occurs on or after the third anniversary of
the Award Date but before the fourth anniversary of the Award Date, you will
receive:

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
48 months, plus

•                  A pro rata portion of 20% of the shares of Stock subject to
the Option based on the number of months worked since the Award Date divided by
60 months.

 

•                  If termination occurs on or after the fourth anniversary of
the Award Date but before the fifth anniversary of the Award Date, you will
receive a pro rata portion of 20% of the shares of Stock subject to the Option
based on the number of months worked since the Award Date divided by 60 months.

 

c.                                       If you terminate employment for any
reason other than as stated in paragraph 3.b before the third anniversary of the
Award Date (including involuntary termination for Cause), any portion of the
Option which is not then exercisable pursuant to subsection 3.a or 3.b will be
forfeited upon your termination of employment.

 

4.                                       The Option must be exercised on or
before the earliest of the following:

 

(a)           the tenth anniversary of the Award Date;

(b)                                 one year after your termination of
employment as a result of your retirement, death, or Disability, provided that
you have not, as of the date of the exercise of the Option, commenced Employment
with any Competitor (see paragraph 8 below);

(c)                                  one year after your termination of
employment pursuant to paragraph 3.b, provided that you have not, as of the date
of the exercise of the Option, commenced Employment with any Competitor (see
paragraph 8 below); or

(d)                                 one year after your termination of
employment for any other reason, subject to paragraph 5.

 

5.                                       The Option shall be canceled
immediately if you are terminated for Disciplinary Reasons, as that term is
defined in the Executive Officer Severance Pay Policy.

 

6.                                       In the event of a Change in Control
prior to the third anniversary of the Award Date, the continuing entity may
either continue this Award or replace this Award with an award of substantially
equivalent value with terms and conditions not less favorable than the terms and
conditions provided in this Award Agreement, in which case the Award will vest
according to the terms of the applicable Award Agreement.  If the continuing
entity does not so continue or replace this Award, or if you experience a
“qualifying termination” (as defined in the letter agreement between you and
OfficeMax regarding benefits upon a change in control), the Option shall become
fully vested and exercisable immediately upon the Change in Control, or, in the
case of your termination, upon the date of termination.

 

7.                                       You may exercise the Option upon notice
and payment of the Grant Price by any of the following methods, unless
disallowed by law:

 

(a)                                  broker assisted exercise;

(b)                                 Stock already owned by you; or

(c)                                  cash.

 

You may elect to receive the proceeds of the exercise in either cash or Stock.

 

8.                                       “Competitor” means any business,
foreign or domestic, which is engaged, at any time relevant to the provisions of
this Agreement, in the sale or distribution of products, or in the provision of
services in competition with the products sold or distributed or services
provided by OfficeMax or any subsidiary, partnership, or joint venture of
OfficeMax.  The determination of whether a business is a Competitor shall be
made by OfficeMax’s General Counsel, in his or her sole discretion.  “Employment
with a Competitor” means providing significant services as an employee or
consultant, or otherwise rendering services of a significant nature for
remuneration, to a Competitor.

 

--------------------------------------------------------------------------------


 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before May 13, 2005, or the Award will be forfeited.  Return
your executed Agreement to:  Linda VanDeventor, OfficeMax, 150 Pierce Road,
Itasca, IL  60143, or fax your signed form to 630-438-2463.

 

OfficeMax Incorporated

Awardee

 

 

 

 

By:

/s/ Matthew R. Broad

 

/s/ Sam Duncan

 

 

 

 

 

Sam Duncan

 

Printed Name

 

--------------------------------------------------------------------------------